                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 1 of 22 Page ID #:471



                                                                                             1   TROUTMAN SANDERS LLP
                                                                                                 Kevin F. Kieffer, Bar No. 192193
                                                                                             2   kevin.kieffer@troutman.com
                                                                                             3   Ryan C. Tuley, Bar No. 198249
                                                                                                 ryan.tuley@troutman.com
                                                                                             4   Michael L. Huggins, Bar No. 305562
                                                                                                 michael.huggins@troutman.com
                                                                                             5   5 Park Plaza, Suite 1400
                                                                                                 Irvine, CA 92614-2545
                                                                                             6   Telephone: 949.622.2700
                                                                                             7   Facsimile: 949.622.2739
                                                                                             8   Attorneys for Defendant and Counter-Claimant
                                                                                                 STARR INDEMNITY & LIABILITY COMPANY
                                                                                             9
                                                                                            10                       UNITED STATES DISTRICT COURT
                                                                                            11                      CENTRAL DISTRICT OF CALIFORNIA
T ROUTM AN S ANDERS LLP




                                                                                            12
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   ADIR INTERNATIONAL, LLC, a             Case No. 2:19-cv-04352-R-PLA
                                                                                                 Delaware Limited Liability Company,
                                                                                            14   DBA CURACAO (formerly known as         Honorable Manuel L. Real
                                                                                                 La Curacao); and RON AZARKMAN,
                                                                                            15   an individual,                         MEMORANDUM OF POINTS AND
                                                                                            16                  Plaintiffs,             AUTHORITIES IN SUPPORT OF
                                                                                                                                        DEFENDANT STARR INDEMNITY
                                                                                            17          v.                              & LIABILITY COMPANY’S
                                                                                                 STARR INDEMNITY & LIABILITY            MOTION FOR SUMMARY
                                                                                            18                                          JUDGMENT AS TO ADIR’S FIRST
                                                                                                 COMPANY and DOES 1 through 100,
                                                                                            19   inclusive,                             AMENDED COMPLAINT AND
                                                                                                                                        PARTIAL SUMMARY JUDGMENT
                                                                                            20                  Defendants.             AS TO ITS COUNTERCLAIMS
                                                                                            21   STARR INDEMNITY & LIABILITY            Date:     September 9, 2019
                                                                                                 COMPANY and DOES 1 through 100,        Time:     10:00 a.m.
                                                                                            22   inclusive,                             Place:    Courtroom 880
                                                                                            23                  Counter-Claimant,
                                                                                            24          v.
                                                                                            25   ADIR INTERNATIONAL, LLC, a
                                                                                                 Delaware Limited Liability Company,
                                                                                            26   DBA CURACAO (formerly known as
                                                                                                 La Curacao); and RON AZARKMAN,
                                                                                            27   an individual,
                                                                                            28                  Counter-Defendants.
                                                                                                 39126868
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 2 of 22 Page ID #:472



                                                                                             1                                         TABLE OF CONTENTS
                                                                                             2
                                                                                                                                                                                                               Page
                                                                                             3   I.     INTRODUCTION ........................................................................................... 1
                                                                                                 II.    FACTUAL BACKGROUND ......................................................................... 2
                                                                                             4
                                                                                                        A.  California Insurance Code § 533.5 ....................................................... 2
                                                                                             5          B.  The Policy ............................................................................................. 3
                                                                                             6          C.  The Underlying Action ......................................................................... 4
                                                                                                        D.  The AGO Informed Starr that Section 533.5 Prohibits Coverage
                                                                                             7              for the Underlying Action ..................................................................... 4
                                                                                             8   III.   ARGUMENT .................................................................................................. 6
                                                                                                        A.  Legal Standards ..................................................................................... 6
                                                                                             9
                                                                                                            1.     California Substantive Law Applies ........................................... 6
                                                                                            10              2.     The Duty to Defend and The Duty to Indemnify ....................... 6
                                                                                            11              3.     Summary Judgment as to Coverage is Appropriate ................... 7
T ROUTM AN S ANDERS LLP




                                                                                                        B.  Starr Does Not Have and Never Had A Duty to Defend Adir in
                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                            the Underlying Action per Section 533.5 ............................................. 8
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13              1.     Section 533.5 Applies to Lawsuits Containing Allegations
                                                                                                                   of Predicate Statutory Violations in support of a UCL
                                                                                            14                     Cause of Action .......................................................................... 9
                                                                                                            2.     Section 533.5 Applies to Lawsuits that Seek Fines,
                                                                                            15                     Penalties or Restitution, even if Additional Injunctive
                                                                                                                   Relief is Also Sought ................................................................ 12
                                                                                            16
                                                                                                        C.  Starr Does Not Have and Never Had A Duty to Indemnify Adir
                                                                                            17              in the Underlying Action per Section 533.5 ....................................... 14
                                                                                                        D.  Starr is Entitled to Reimbursement of Defense Payments
                                                                                            18              because the Underlying Action Is Not Potentially Covered by
                                                                                                            the Policy............................................................................................. 15
                                                                                            19
                                                                                                        E.  Starr is Entitled to Restitution by Adir for Any and All Amounts
                                                                                            20              Starr Paid or Pays in Connection with the Underlying Action to
                                                                                                            the Prevent Unjust Enrichment of Adir .............................................. 16
                                                                                            21          F.  Section 533.5 Precludes Any Relief under the FAC .......................... 17
                                                                                            22   IV.    CONCLUSION ............................................................................................. 17
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28
                                                                                                                                                        -i-
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 3 of 22 Page ID #:473



                                                                                             1                                        TABLE OF AUTHORITIES
                                                                                             2
                                                                                                                                                                                                           Page(s)
                                                                                             3   Cases
                                                                                             4   Admiral Insurance Co. v. North American Arms, Inc.,
                                                                                             5     2003 WL 21588226 (Cal. Ct. App. July 11, 2003) ......................................... 9, 14
                                                                                             6   Allen v. Steadfast Insurance Co.,
                                                                                             7      2014 WL 12569527 (C.D. Cal. Aug. 22, 2014) .................................. 8, 10, 13, 14

                                                                                             8   Arrow Elecs., Inc. v. Aetna Cas. & Sur. Co.,
                                                                                                    2018 WL 2278247 (C.D. Cal. May 15, 2018)....................................................... 6
                                                                                             9
                                                                                            10   Bank of the West v. Superior Court,
                                                                                                   2 Cal. 4th 1254 (1992) ......................................................................................... 11
                                                                                            11
T ROUTM AN S ANDERS LLP




                                                                                                 Bay Cities Paving Grading, Inc. v. Lawyers’ Mutual Ins. Co.,
                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                   5 Cal. 4th 854 (1993) ............................................................................................. 6
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13
                                                                                                 People ex rel. Bill Lockyer v. Fremont Life Ins. Co.,
                                                                                            14     104 Cal. App. 4th 508 (2002) .............................................................................. 10
                                                                                            15
                                                                                                 Buss v. Superior Court,
                                                                                            16     16 Cal. 4th 35 (1997) ....................................................................................... 6, 16
                                                                                            17   Celotex Corp. v. Catrett,
                                                                                            18      477 U.S. 317 (1986) .............................................................................................. 7

                                                                                            19   Gray v. Zurich Ins. Co.,
                                                                                                   65 Cal. 2d 263 (1966) ............................................................................................ 6
                                                                                            20
                                                                                            21   Hyan v. Hummer,
                                                                                                   825 F.3d 1043 (9th Cir. 2016) ............................................................................... 6
                                                                                            22
                                                                                                 Klein v. United States,
                                                                                            23
                                                                                                    50 Cal. 4th 68 (2010) ........................................................................................... 13
                                                                                            24
                                                                                                 Lindsey v. Admiral Ins. Co.,
                                                                                            25      804 F. Supp. 47 (N.D. Cal. 1992)........................................................................ 17
                                                                                            26
                                                                                                 Millennium Labs., Inc. v. Allied World Assur. Co. (U.S.), Inc.,
                                                                                            27      165 F. Supp. 3d 931 (S.D. Cal. 2016), ................................................................ 15
                                                                                            28
                                                                                                                                                         - ii -
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 4 of 22 Page ID #:474



                                                                                             1                                         TABLE OF AUTHORITIES
                                                                                             2                                               (continued)
                                                                                                                                                                                                               Page(s)
                                                                                             3   Montrose Chem. Corp. v. Superior Court,
                                                                                             4     6 Cal. 4th 287 (1993) ............................................................................................. 6

                                                                                             5   Mt. Hawley Ins. Co. v. Lopez,
                                                                                                    215 Cal. App. 4th 1385 (2013) ..................................................................... passim
                                                                                             6
                                                                                             7   Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co.,
                                                                                                   701 F.2d 95 (9th Cir. 1983) ................................................................................... 7
                                                                                             8
                                                                                                 Prudential Ins. Co. of America, Inc. v. Superior Court,
                                                                                             9      98 Cal. App. 4th 585 (2002) .................................................................................. 7
                                                                                            10
                                                                                                 Rizzo v. Ins. Co. of Pa.,
                                                                                            11      969 F. Supp. 2d 1180 (C.D. Cal. 2013) ................................................................. 7
T ROUTM AN S ANDERS LLP




                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                 Rose v. Bank of Am., N.A.,
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13     57 Cal. 4th 390 (2013) ......................................................................................... 12
                                                                                            14   Scottsdale Ins. Co. v. MV Transp.,
                                                                                            15      36 Cal. 4th 643 (2005) ................................................................................... 16, 17

                                                                                            16   Stanford Ranch, Inc. v. Maryland Cas. Co.,
                                                                                                    89 F.3d 618 (9th Cir. 1996) ................................................................................... 7
                                                                                            17
                                                                                            18   United Community & Housing Development Corp. v. Ace Property &
                                                                                                   Casualty Insurance Co.,
                                                                                            19     2004 WL 2633921 (Cal. Ct. App. Nov. 19, 2004) .......................................... 9, 15
                                                                                            20
                                                                                                 Waller v. Truck Ins. Exchange, Inc.,
                                                                                            21     11 Cal. 4th 1 (1995) ............................................................................................... 6
                                                                                            22   Statutes
                                                                                            23
                                                                                                 Fed. R. Civ. P. 56(a) ................................................................................................... 7
                                                                                            24
                                                                                                 Cal. Bus. & Prof. Code § 17203 ............................................................................... 13
                                                                                            25
                                                                                                 Cal. Ins. Code § 533.5 ....................................................................................... passim
                                                                                            26
                                                                                            27
                                                                                            28
                                                                                                                                                           - iii -
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 5 of 22 Page ID #:475



                                                                                             1              Defendant and Counter-Claimant, Starr Indemnity & Liability Company
                                                                                             2   (“Starr”) submits this memorandum of points and authorities in support of its
                                                                                             3   motion against Plaintiffs and Counter-Defendants, Adir International, LLC and
                                                                                             4   Ron Azarkman (collectively, “Adir”) for summary judgment on Adir’s First
                                                                                             5   Amended Complaint (“FAC”) and to partial summary judgment on Starr’s
                                                                                             6   counterclaims.
                                                                                             7   I.         INTRODUCTION
                                                                                             8              Adir contends that it is entitled to coverage under an insurance policy that
                                                                                             9   Starr issued to Adir for a lawsuit (the “Underlying Action”) brought by the
                                                                                            10   California Attorney General’s Office (“AGO”). Starr contends that coverage for
                                                                                            11   the Underlying Action is statutorily prohibited under California Insurance Code
T ROUTM AN S ANDERS LLP




                                                                                            12   section 533.5 (“Section 533.5”). The parties agree that the application of Section
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   533.5 concerns strictly questions of law which are properly decided on summary
                                                                                            14   judgment. In this regard, the parties stipulated to the filing of and are filing cross-
                                                                                            15   motions for summary judgment/partial summary judgment. The questions
                                                                                            16   presented are (1) whether Section 533.5 prohibits coverage for the Underlying
                                                                                            17   Action and, (2) if it does, whether Starr is entitled to reimbursement for the
                                                                                            18   amounts it has paid to defend Adir in the Underlying Action.
                                                                                            19              Section 533.5 prohibits coverage for any action brought by the AGO seeking
                                                                                            20   a fine, penalty, or restitution under California’s Unfair Competition Law (“UCL”)
                                                                                            21   or False Advertising Law (“FAL”) (i.e., Business and Professional Code Sections
                                                                                            22   17200, et seq. and 17500, et seq., respectively). In the Underlying Action, the
                                                                                            23   AGO has sued Adir under the UCL and the FAL and seeks a permanent injunction,
                                                                                            24   civil penalties, restitution, and other equitable relief. By its express terms, Section
                                                                                            25   533.5 clearly applies and precludes insurance coverage for the Underlying Action.
                                                                                            26   Nevertheless, Adir argues that Section 533.5 does not apply because the Underlying
                                                                                            27   Action alleges additional predicated acts in support of the AGO’s second cause of
                                                                                            28   action under the UCL and because the Underlying Action seeks injunctive relief in
                                                                                                 39126868                                     -1-
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 6 of 22 Page ID #:476



                                                                                             1   addition to fines, penalties, or restitution. However, such limitations do not appear
                                                                                             2   anywhere in Section 533.5 and would be inconsistent with California courts’ broad
                                                                                             3   application of the statute.
                                                                                             4              Therefore, Starr is entitled to summary judgment on Adir’s FAC and to
                                                                                             5   partial summary judgment on Starr’s counterclaims seeking judicial declarations
                                                                                             6   that Section 533.5 prohibits coverage for the Underlying Action and that Starr is
                                                                                             7   entitled to reimbursement of amounts it has paid in defending Adir in the
                                                                                             8   Underlying Action.
                                                                                             9   II.        FACTUAL BACKGROUND
                                                                                            10              A.    California Insurance Code § 533.5
                                                                                            11              Section 533.5 states as follows:
T ROUTM AN S ANDERS LLP




                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                            (a) No policy of insurance shall provide, or be construed to provide, any
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13              coverage or indemnity for the payment of any fine, penalty, or restitution in
                                                                                                            any criminal action or proceeding or in any action or proceeding brought
                                                                                            14              pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of, or
                                                                                            15              Chapter 1 (commencing with Section 17500) of Part 3 of, Division 7 of the
                                                                                                            Business and Professions Code by the Attorney General, any district
                                                                                            16              attorney, any city prosecutor, or any county counsel, notwithstanding
                                                                                            17              whether the exclusion or exception regarding this type of coverage or
                                                                                                            indemnity is expressly stated in the policy.
                                                                                            18
                                                                                            19              (b) No policy of insurance shall provide, or be construed to provide, any duty
                                                                                                            to defend, as defined in subdivision (c), any claim in any criminal action or
                                                                                            20
                                                                                                            proceeding or in any action or proceeding brought pursuant to Chapter 5
                                                                                            21              (commencing with Section 17200) of Part 2 of, or Chapter 1 (commencing
                                                                                                            with Section 17500) of Part 3 of, Division 7 of the Business and Professions
                                                                                            22
                                                                                                            Code in which the recovery of a fine, penalty, or restitution is sought by the
                                                                                            23              Attorney General, any district attorney, any city prosecutor, or any county
                                                                                                            counsel, notwithstanding whether the exclusion or exception regarding the
                                                                                            24
                                                                                                            duty to defend this type of claim is expressly stated in the policy.
                                                                                            25
                                                                                                            (c) For the purpose of this section, “duty to defend” means the insurer’s right
                                                                                            26
                                                                                                            or obligation to investigate, contest, defend, control the defense of,
                                                                                            27              compromise, settle, negotiate the compromise or settlement of, or indemnify
                                                                                                            for the cost of any aspect of defending any claim in any criminal action or
                                                                                            28
                                                                                                 39126868                                      -2-
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 7 of 22 Page ID #:477



                                                                                             1              proceeding or in any action or proceeding brought pursuant to Chapter 5
                                                                                             2              (commencing with Section 17200) of Part 2 of, or Chapter 1 (commencing
                                                                                                            with Section 17500) of Part 3 of, Division 7 of the Business and Professions
                                                                                             3              Code in which the insured expects or contends that (1) the insurer is liable or
                                                                                             4              is potentially liable to make any payment on behalf of the insured or (2) the
                                                                                                            insurer will provide a defense for a claim even though the insurer is
                                                                                             5              precluded by law from indemnifying that claim.
                                                                                             6
                                                                                                            (d) Any provision in a policy of insurance which is in violation of
                                                                                             7              subdivision (a) or (b) is contrary to public policy and void.
                                                                                             8   Cal. Ins. Code § 533.5.
                                                                                             9              B.    The Policy
                                                                                            10              Starr provided directors-and-officers (“D&O”) liability coverage to Adir
                                                                                            11   under Resolute Portfolio for Private Companies Policy No. 1000620507171 (the
T ROUTM AN S ANDERS LLP




                                                                                            12   “Policy”).1 (Separate Statement of Undisputed Facts (“SUF”) ¶ 1; Declaration of
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   Jim S. Byun (“Byun Decl.”), ¶ 2 Ex. A.) Section 21 of the Policy’s General Terms
                                                                                            14   & Conditions contains a “Conformity to Statute” provision, which states in relevant
                                                                                            15   part, that “[a]ny terms of this policy which are in conflict with the terms of any
                                                                                            16   applicable laws construing this policy, . . . are hereby amended to conform to such
                                                                                            17   laws.” (SUF ¶ 2; Id.)
                                                                                            18              The Policy also provides an express right to reimbursement of payments of
                                                                                            19   uncovered Loss under Section 6 of the Policy’s General Terms & Conditions,
                                                                                            20   which states that, “[i]n the event and to the extent that the Insureds shall not be
                                                                                            21   entitled to payment of such Loss under the terms and conditions of this policy, such
                                                                                            22   payments by the Insurer shall be repaid to the Insurer by the Insureds, severally
                                                                                            23   according to their respective interests.” (SUF ¶ 3; Id.) Section 2(h) of Policy’s
                                                                                            24   D&O Liability Coverage Section defines Loss to include, in part, damages,
                                                                                            25   settlements or judgments and Defense Costs. (SUF ¶ 4; Id.) Loss does not include
                                                                                            26   any amounts for which the Insureds are not legally liable. (SUF ¶ 4; Id.)
                                                                                            27
                                                                                                 1
                                                                                            28       Bolded terms are defined in the Policy.

                                                                                                 39126868                                     -3-
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 8 of 22 Page ID #:478



                                                                                             1              C.    The Underlying Action
                                                                                             2              On October 26, 2017, Adir provided notice to Starr of the Underlying Action.
                                                                                             3   (SUF ¶ 5; Byun Decl., ¶ 3 Ex. B; Request for Judicial Notice (“Starr’s RJN”), ¶ 1.)
                                                                                             4   The Underlying Action seeks a permanent injunction, civil penalties, restitution,
                                                                                             5   and other equitable relief under the UCL and FAL based on allegations that the
                                                                                             6   Adir violated consumer protection laws through, among other things, bait-and-
                                                                                             7   switch advertising and bundling, store credit practices, contract add-ons, contract
                                                                                             8   translation deficiencies, warranties, return practices, debt collection, and small
                                                                                             9   claims tactics.2 (SUF ¶¶ 6-12; Id.)
                                                                                            10              By letter dated December 15, 2017, Starr agreed, subject to a full reservation
                                                                                            11   of rights under the terms and conditions of the Policy, to provide a defense to Adir
T ROUTM AN S ANDERS LLP




                                                                                            12   in the Underlying Action. (SUF ¶ 13; Byun Decl., ¶ 4 Ex. C.)
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13              D.    The AGO Informed Starr that Section 533.5 Prohibits Coverage
                                                                                            14                    for the Underlying Action

                                                                                            15              By letter dated March 8, 2019, the AGO advised Starr that Section 533.5

                                                                                            16   prohibits coverage for Adir in the Underlying Action because the Underlying

                                                                                            17   Action alleges claims under the provisions of the UCL and FAL, and seeks fines,

                                                                                            18   penalties, or restitution (the “March 8 AGO Letter”). (SUF ¶ 14; Byun Decl., ¶ 5

                                                                                            19   Ex. D.)

                                                                                            20              On March 29, 2019, Starr sent an email to Adir’s counsel in the Underlying

                                                                                            21   Action stating that based on the March 8 AGO Letter, Starr would stop paying

                                                                                            22   defense costs and continued to reserve its rights to seek reimbursement of all

                                                                                            23   amounts paid to date. (SUF ¶ 15; Byun Decl., ¶ 6 Ex. E.)

                                                                                            24              On April 5, 2019, Adir sent a letter to Starr arguing that Section 533.5 does

                                                                                            25   not apply to the Underlying Action because (1) the AGO, in support of its second

                                                                                            26
                                                                                                 2
                                                                                            27     Starr understands that, on May 2, 2019, the AGO filed a motion seeking leave to
                                                                                                 file an amended complaint in the Underlying Action, and that such motion
                                                                                            28   subsequently was denied.
                                                                                                 39126868                                     -4-
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 9 of 22 Page ID #:479



                                                                                             1   cause of action under the UCL, includes allegations that other statues were violated
                                                                                             2   and (2) the AGO seeks injunctive relief in addition to “a fine, penalty, or
                                                                                             3   restitution.” (SUF ¶ 16; Byun Decl., ¶ 7 Ex. F.)
                                                                                             4              On April 12, 2019, Starr, by and through its counsel, sent a letter to the AGO
                                                                                             5   seeking clarification regarding the AGO’s position as to the application of Section
                                                                                             6   533.5 to the Underlying Action in light of the fact that Adir was disputing the
                                                                                             7   AGO’s position. (SUF ¶ 17; Byun Decl., ¶ 8 Ex. G.)
                                                                                             8              On April 17, 2019, Adir initiated this insurance coverage action against Starr
                                                                                             9   in California state court (the “Coverage Action”). (Dkt. No. 1, Ex. A.)
                                                                                            10              On May 13, 2019, the AGO issued a letter further clarifying its position with
                                                                                            11   respect to Section 533.5 (the “May 13 AGO Letter”), where the AGO confirmed its
T ROUTM AN S ANDERS LLP




                                                                                            12   position that Section 533.5 “clearly prohibits any defense or indemnity coverage for
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   [the Underlying Action], even though injunctive relief is sought and even though
                                                                                            14   the complaint alleges other statutory violations as predicate unlawful acts under the
                                                                                            15   UCL cause of action.” (SUF ¶ 18; Byun Decl., ¶ 11 Ex. H.)
                                                                                            16              On May 17, 2019, Starr issued a letter, through counsel, to Adir advising that
                                                                                            17   it agreed with the AGO’s determination that Section 533.5 precluded Starr from
                                                                                            18   providing defense and indemnity coverage to Adir in the Underlying Action, and
                                                                                            19   further advising that Starr would seek a judicial determination confirming the
                                                                                            20   accuracy of its and the AGO’s assessment regarding the applicability of Section
                                                                                            21   533.5 to the Underlying Action. (SUF ¶ 19; Byun Decl., ¶ 12 Ex. I.)
                                                                                            22              On May 20, 2019, Starr removed this Coverage Action to this Court. (Dkt.
                                                                                            23   No. 1.) On May 24, 2019, Starr filed its Answer to the Complaint and
                                                                                            24   Counterclaim. (Dkt. No. 5.)
                                                                                            25              On June 14, 2019, Adir filed the FAC in this Coverage Action alleging
                                                                                            26   causes of action for declaratory relief and breach of contract regarding the duty to
                                                                                            27   defend and for declaratory relief and breach of contract regarding the duty to
                                                                                            28   indemnify. (Dkt. No. 12.) On June 27, 2019, Starr filed an Answer to the FAC.
                                                                                                 39126868                                     -5-
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 10 of 22 Page ID #:480



                                                                                             1   (Dkt. No. 13.)
                                                                                             2   III.       ARGUMENT
                                                                                             3              A.    Legal Standards
                                                                                             4                    1.     California Substantive Law Applies
                                                                                             5              In this diversity action, state substantive law and federal procedural law
                                                                                             6   apply. See Hyan v. Hummer, 825 F.3d 1043, 1047 (9th Cir. 2016). Under
                                                                                             7   California choice-of-law rules, California law governs any rights and obligations of
                                                                                             8   the parties regarding coverage under the Policy here because the Policy was issued
                                                                                             9   in California, and the Underlying Action is in California state court. See, e.g.,
                                                                                            10   Arrow Elecs., Inc. v. Aetna Cas. & Sur. Co., No. CV 17-5247-JFW(JEMX), 2018
                                                                                            11   WL 2278247, at *5 (C.D. Cal. May 15, 2018) (applying California law because the
T ROUTM AN S ANDERS LLP




                                                                                            12   insurance policies were “accepted,” and thus, were “made” in California).
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13                    2.     The Duty to Defend and The Duty to Indemnify
                                                                                            14              A duty to defend is only owed to an insured where a claim asserted against
                                                                                            15   the insured implicates a potential for indemnification under the insurance
                                                                                            16   policy. See, e.g., Montrose Chem. Corp. v. Superior Court, 6 Cal. 4th 287, 299-300
                                                                                            17   (1993). “[W]here the extrinsic facts eliminate the potential for coverage, the
                                                                                            18   insurer may decline to defend even when the bare allegations in the complaint
                                                                                            19   suggest potential liability. This is because the duty to defend, although broad, is
                                                                                            20   not unlimited; it is measured by the nature and kinds of risks covered by the
                                                                                            21   policy.” Waller v. Truck Ins. Exchange, Inc., 11 Cal. 4th 1, 19 (1995); see also,
                                                                                            22   Gray v. Zurich Ins. Co., 65 Cal. 2d 263, 276 (1966). Additionally, the duty to
                                                                                            23   indemnify runs only to claims that are “actually covered, in light of the facts
                                                                                            24   proved. . . . It arises only after liability is established.” Buss v. Superior Court, 16
                                                                                            25   Cal. 4th 35, 45-46 (1997).
                                                                                            26              Under California law, policy language “must be interpreted as a whole, and
                                                                                            27   in the circumstances of the case, and cannot be found to be ambiguous in the
                                                                                            28   abstract.” Waller, 11 Cal. 4th at 18-19; see also Bay Cities Paving Grading, Inc. v.
                                                                                                 39126868                                     -6-
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 11 of 22 Page ID #:481



                                                                                             1   Lawyers’ Mutual Ins. Co., 5 Cal. 4th 854, 867 (1993). Accordingly, “[t]he plain
                                                                                             2   meaning of a policy provision governs,” and courts have applied those plain
                                                                                             3   meaning interpretations in granting motions for summary judgment. Prudential
                                                                                             4   Ins. Co. of America, Inc. v. Superior Court, 98 Cal. App. 4th 585, 599 (2002)
                                                                                             5   (noting that “an insured’s reasonable expectations are not considered except where
                                                                                             6   the policy provisions are ambiguous”).
                                                                                             7              Additionally, California law prescribes a three-step approach to statutory
                                                                                             8   interpretation, which begins with looking to the words of the statute. Mt. Hawley
                                                                                             9   Ins. Co. v. Lopez, 215 Cal. App. 4th 1385, 1397 (2013). The court “[does] not
                                                                                            10   necessarily engage in all three steps of the analysis.” Id. Only if the meaning of the
                                                                                            11   words is not clear will a court move to the second step of looking at the legislative
T ROUTM AN S ANDERS LLP




                                                                                            12   history. Id. Finally, if the legislative history does not resolve the ambiguity, the
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   court will “cautiously” undertake the interpretative process of applying “reason,
                                                                                            14   practicality, and common sense to the language at hand.” Id.
                                                                                            15                    3.     Summary Judgment as to Coverage is Appropriate
                                                                                            16              Summary judgment is appropriate where there is no genuine issue of material
                                                                                            17   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
                                                                                            18   56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In the insurance
                                                                                            19   coverage context, summary judgment is appropriate where, as here, the issue
                                                                                            20   centers on the application of the law and policy language to uncontroverted facts.
                                                                                            21   See Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co., 701 F.2d 95, 97 (9th Cir. 1983).
                                                                                            22   This is because “[t]he interpretation of an insurance policy is a question of law.”
                                                                                            23   Stanford Ranch, Inc. v. Maryland Cas. Co., 89 F.3d 618, 624 (9th Cir. 1996); Rizzo
                                                                                            24   v. Ins. Co. of Pa., 969 F. Supp. 2d 1180, 1202-03 (C.D. Cal. 2013) (insurer entitled
                                                                                            25   to summary judgment that it had no duty to defend insured in criminal actions
                                                                                            26   under Section 533.5).
                                                                                            27
                                                                                            28
                                                                                                 39126868                                     -7-
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 12 of 22 Page ID #:482



                                                                                             1              B.    Starr Does Not Have and Never Had A Duty to Defend Adir in the
                                                                                             2                    Underlying Action per Section 533.5

                                                                                             3              Section 533.5(b) prohibits Starr from defending Adir in the Underlying

                                                                                             4   Action and thereby eliminates any duty to defend. The statute precludes an insurer

                                                                                             5   from providing a defense in any action brought by the AGO under the UCL or the

                                                                                             6   FAL that seeks a fine, penalty, or restitution. Cal. Ins. Code § 533.5(b). Subsection

                                                                                             7   (c) of the statute broadly defines the “duty to defend” as concerning any aspect of

                                                                                             8   defending any claim in any action in Subsections (a) and (b). Cal. Ins. Code §

                                                                                             9   533.5(c). The provisions of Section 533.5 are expressly incorporated into the terms

                                                                                            10   and conditions of the Policy by and through the Policy’s Conformity to Statute

                                                                                            11   provision. (SUF ¶ 2; Byun Decl. ¶ 2 Ex. A.) Moreover, even if the Policy did not
T ROUTM AN S ANDERS LLP




                                                                                            12   contain such a provision, any right or duty to defend under the Policy would be
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA




                                                                                                 declared “contrary to public policy and void” under Section 533.5(d). See Cal. Ins.
                                           S U I T E 1400




                                                                                            13
                                                                                            14   Code § 533.5(d).

                                                                                            15              Here, the AGO’s First Cause of Action in the Underlying Action alleges that

                                                                                            16   Adir violated the FAL by making false or misleading statements to induce

                                                                                            17   consumers to purchase its products. (SUF ¶¶ 6, 7; Byun Decl., ¶ 3 Ex. B; Starr’s

                                                                                            18   RJN, ¶ 1.) The Second Cause of Action alleges that Adir violated the UCL by

                                                                                            19   engaging in unlawful, unfair, or fraudulent acts or practices constituting unfair

                                                                                            20   competition. (SUF ¶¶ 6, 8; Byun Decl., ¶ 3 Ex. B; Starr’s RJN, ¶ 1.) In support of

                                                                                            21   this Second Cause of Action, the AGO alleges violations of multiple other

                                                                                            22   California statutes by Adir. Id.

                                                                                            23              Consistent with the statutory text and legislative history of Section 533.5

                                                                                            24   discussed below, courts continually have broadly applied Section 533.5 to preclude

                                                                                            25   coverage for actions that, like the Underlying Action, were brought by a state

                                                                                            26   prosecutor under the UCL or the FAL. For example, in Allen v. Steadfast

                                                                                            27   Insurance Co., No. CV 14-1218 JC, 2014 WL 12569527, at *14, *17 (C.D. Cal.

                                                                                            28   Aug. 22, 2014), where the underlying action brought by the Los Angeles City
                                                                                                 39126868                                     -8-
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 13 of 22 Page ID #:483



                                                                                             1   Attorney alleged multiple statutory violations by the insured energy company, the
                                                                                             2   court determined that the civil penalties and injunctive relief sought pursuant to the
                                                                                             3   UCL were not insurable damages because Section 533.5 “expressly prohibits
                                                                                             4   insurers from providing coverage or a defense for any claims brought pursuant to
                                                                                             5   the UCL.” Id.
                                                                                             6              In United Community & Housing Development Corp. v. Ace Property &
                                                                                             7   Casualty Insurance Co., No. B166360, 2004 WL 2633921, at *4 (Cal. Ct. App.
                                                                                             8   Nov. 19, 2004), where the Los Angeles City Attorney sought civil penalties and
                                                                                             9   injunctive relief pursuant to the UCL and the False Claims Act regarding fraud and
                                                                                            10   tenant abuse, the court determined there was no duty to defend because “the
                                                                                            11   complaint was filed by public and private attorneys general who sought only
T ROUTM AN S ANDERS LLP




                                                                                            12   prospective equitable relief from unfair, unlawful and fraudulent business practices-
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   claims that are uninsurable as a matter of law.” Id. Specifically, the court stated
                                                                                            14   that under Section 533.5, and consistent with the Unfair Business Practices Act,
                                                                                            15   “[i]nsurance coverage is not available for claims under the UCL.” Id. at *4, n.7.
                                                                                            16              Additionally, in Admiral Insurance Co. v. North American Arms, Inc., No.
                                                                                            17   E032304, 2003 WL 21588226, at *7 (Cal. Ct. App. July 11, 2003), where the
                                                                                            18   underlying action brought by city attorneys against the insured arms manufacturer
                                                                                            19   for of action for public nuisance, deceptive advertising in violation of the UCL and
                                                                                            20   the FAL, the court determined that there was no potential for coverage regarding
                                                                                            21   the declaratory and injunctive relief sought because, under Section 533.5, “such
                                                                                            22   coverage is not permitted by law.” Id.
                                                                                            23                    1.    Section 533.5 Applies to Lawsuits Containing Allegations of
                                                                                                                        Predicate Statutory Violations in support of a UCL Cause of
                                                                                            24                          Action
                                                                                            25              Adir contends that Section 533.5 does not apply because predicate unlawful
                                                                                            26   acts and statutory violations are alleged in support of the AGO’s Second Cause of
                                                                                            27   Action for violations of the UCL. (SUF ¶ 16; Byun Decl., ¶ 7 Ex. F.) Notably,
                                                                                            28   however, there are no causes of action asserted under predicate statutes raised in
                                                                                                 39126868                                    -9-
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 14 of 22 Page ID #:484



                                                                                             1   connection with the UCL claim. (SUF ¶¶ 6, 8; Byun Decl., ¶ 3 Ex. B; Starr’s RJN, ¶
                                                                                             2   1.) Likewise, Section 533.5(b) does not contain a carve out for UCL or FAL claims
                                                                                             3   that are based in part on violations of other predicate statutes, which is almost
                                                                                             4   always the case. See, e.g., People ex rel. Bill Lockyer v. Fremont Life Ins. Co., 104
                                                                                             5   Cal. App. 4th 508, 515 (2002) (“‘[V]irtually any state, federal or local law can
                                                                                             6   serve as the predicate for an action’ under [the UCL]. ‘[I]n essence, an action based
                                                                                             7   on [the UCL] to redress an unlawful business practice ‘borrows’ violations of other
                                                                                             8   laws and treats these violations, when committed pursuant to business activity, as
                                                                                             9   unlawful practices independently actionable under [the UCL] and subject to the
                                                                                            10   distinct remedies provided thereunder.’ The UCL remedies and penalties are
                                                                                            11   cumulative to those imposed under the other laws.”).
T ROUTM AN S ANDERS LLP




                                                                                            12              As discussed above, a three-step process applies to interpreting statutes under
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   California law, beginning with looking to the words of the statute. Lopez, 215 Cal.
                                                                                            14   App. 4th at 1397. The court “[does] not necessarily engage in all three steps of the
                                                                                            15   analysis” but, only if the meaning of the words is not clear, will move to the second
                                                                                            16   step of looking at the legislative history. Id. Finally, if the legislative history does
                                                                                            17   not resolve the ambiguity, the court will “cautiously” interpret the statute by
                                                                                            18   applying “reason, practicality, and common sense to the language at hand.” Id.
                                                                                            19              Here, the words of Section 533.5 clearly and unambiguously provide that the
                                                                                            20   statute applies to “in any action or proceeding brought pursuant to” the UCL or
                                                                                            21   FAL. Cal. Ins. Code § 533.5. Regardless of any predicate statutory violations
                                                                                            22   alleged in the Underlying Action in support of the second cause of action under the
                                                                                            23   UCL, the Underlying Action was brought pursuant to the UCL and FAL, which are
                                                                                            24   the only two causes of action in the Underlying Action. Even in Allen, 2014 WL
                                                                                            25   12569527, at *14-15, which alleged additional causes of action outside of the UCL
                                                                                            26   or the FAL, the court stated that the insured’s request for civil penalties and for
                                                                                            27   injunctive relief under the UCL did not constitute covered “damages” pursuant to
                                                                                            28   Section 533.5. Id. Thus, as evidenced by the plain text of the statute, Section 533.5
                                                                                                 39126868                                    - 10 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 15 of 22 Page ID #:485



                                                                                             1   applies to the Underlying Action here regardless of any alleged predicate unlawful
                                                                                             2   acts in support of the second cause of action under the UCL.
                                                                                             3              Even if the text of Section 533.5 was ambiguous as to whether it applies
                                                                                             4   where predicate unlawful acts are alleged (and it is not), the statute’s legislative
                                                                                             5   history does not support the limitation that Adir contends should be read into the
                                                                                             6   statute. Section 533.5 was intended, generally, “to hold alleged violators of the
                                                                                             7   UCL or the FAL ‘personally accountable’ for behavior which constitutes an unfair
                                                                                             8   business practice or false and misleading advertising” and to “avoid ‘the litigation
                                                                                             9   becom[ing] a contest between the public entity and the insurance company in which
                                                                                            10   the involvement of the person whose conduct is at issues is almost negligible.”
                                                                                            11   (SUF ¶ 20; Assem. Com. on Finance and Ins., Analysis of AB 3920 (1987–1988
T ROUTM AN S ANDERS LLP




                                                                                            12   Reg. Sess.) Apr. 19, 1988, p. 2, Declaration of Michael L. Huggins (“Huggins
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   Decl.”), ¶ 4 Ex. A; Starr’s RJN, ¶ 2.); Lopez, 215 Cal. App. 4th at 1403; see also
                                                                                            14   Bank of the West v. Superior Court, 2 Cal. 4th 1254, 1271 (1992) (legislative
                                                                                            15   history of Section 533.5 “might support the inference that the Legislature has
                                                                                            16   equated actions under the Unfair Business Practices Act with criminal actions, at
                                                                                            17   least for insurance purposes”).
                                                                                            18              In urging the legislature to pass Section 533.5, the California Attorney
                                                                                            19   General sought to address “‘a problem which arises under current law when the
                                                                                            20   Attorney General . . . seeks to enforce [the UCL and FAL],’ because ‘[i]n many
                                                                                            21   instances” the defendants were claiming “that the conduct involved is covered by
                                                                                            22   their business insurance policy.’” Lopez, 215 Cal. App. 4th at 1402; (SUF ¶ 22;
                                                                                            23   Office of the Atty. Gen., letters to Assemblyman Patrick Johnston, Chair of the
                                                                                            24   Assem. Com. on Finance and Ins., and Senator Alan Robbins, Chair of The Senate
                                                                                            25   Ins. Com. AB 3920, Apr. 12, 1988, p. 1; Huggins Decl., ¶¶ 9 Ex. E, 10 Ex. F;
                                                                                            26   Starr’s RJN, ¶¶ 6, 7.) Such cases became “‘impossible to settle because the
                                                                                            27   defendants refuse[d] to make restitution of unlawfully obtained property or to pay
                                                                                            28   any civil penalty out of their own funds,’ and law enforcement agencies would not
                                                                                                 39126868                                     - 11 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 16 of 22 Page ID #:486



                                                                                             1   accept any settlement ‘paid by the insurer because such a settlement does not
                                                                                             2   impose any penalty for unlawful conduct directly on the defendant and permits the
                                                                                             3   defendant to retain the ill-gotten gains . . .’” Lopez, 215 Cal. App. 4th at 1403;
                                                                                             4   (SUF ¶ 24; Office of the Atty. Gen., Bill Proposal Summary of AB 3920 (1989-
                                                                                             5   1990 Reg. Sess.), (undated) at p. 1; Huggins Decl., ¶ 8 Ex. D; Starr’s RJN, ¶ 5.) As
                                                                                             6   such, the cases would “consume a large measure of prosecutorial resources during
                                                                                             7   extensive litigation financed without cost to the defendant by the insurer which
                                                                                             8   should have no obligation to pay the judgment ultimately awarded.” Id.
                                                                                             9              Thus, the Attorney General explained that “[n]o legitimate public purpose is
                                                                                            10   served by allowing such fines and penalties to be paid by insurance companies[.]”
                                                                                            11   Lopez, 215 Cal. App. 4th at 1404; (SUF ¶ 23; Office of the Atty. Gen., letters to
T ROUTM AN S ANDERS LLP




                                                                                            12   Assemblyman Patrick Johnston, Chair of the Assem. Com. on Finance and Ins., and
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   Senator Alan Robbins, Chair of The Senate Ins. Com. AB 3920, Apr. 12, 1988, p.
                                                                                            14   2; Huggins Decl., ¶¶ 9 Ex. E, 10 Ex. F; Starr’s RJN, ¶¶ 6, 7 .) Here, to limit the
                                                                                            15   application of Section 533.5 to cases that do not allege additional predicated
                                                                                            16   statutory violations in support of violations of the UCL or the FAL would frustrate
                                                                                            17   the statute’s intended purpose of holding violators of the UCL and the FAL
                                                                                            18   personally accountable and leveling the financial playing field for prosecutors.
                                                                                            19              Nor would “reason, practicality, and common sense” support Adir’s reading
                                                                                            20   of the statute, which would lead to the indefensible result that an action that
                                                                                            21   otherwise would fall within Section 533.5 would evade the statute’s grasp merely
                                                                                            22   because predicate violations of other statutes are alleged in support of a cause of
                                                                                            23   action under the UCL or the FAL. As the AGO explained in the May 13 AGO
                                                                                            24   Letter, the UCL claim in the Underlying Action is separate from the predicate
                                                                                            25   violations, and the Underlying Action does not seek to enforce the statutes cited in
                                                                                            26   such predicate unlawful acts. (SUF ¶ 18; Byun Decl., ¶ 11 Ex. H.) Rather, the UCL
                                                                                            27   “provides its own distinct and limited equitable remedies for unlawful business
                                                                                            28   practices, using other laws only to define what is ‘unlawful.’” Rose v. Bank of Am.,
                                                                                                 39126868                                    - 12 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 17 of 22 Page ID #:487



                                                                                             1   N.A., 57 Cal. 4th 390, 397 (2013).
                                                                                             2                    2.    Section 533.5 Applies to Lawsuits that Seek Fines, Penalties
                                                                                                                        or Restitution, even if Additional Injunctive Relief is Also
                                                                                             3                          Sought
                                                                                             4              Adir also contends that Section 533.5 does not apply is because the
                                                                                             5   Underlying Action alleges injunctive relief in addition to any fine, penalty, or
                                                                                             6   restitution. (SUF ¶ 16; Byun Decl., ¶ 7 Ex. F.) Such argument, again, is based on
                                                                                             7   Adir’s reading of a limitation into Section 533.5 that does not appear anywhere in
                                                                                             8   the statute. In fact, subsection (b) does the opposite by, on its face, making it clear
                                                                                             9   that it applies broadly. It prohibits a defense for any action or proceeding brought
                                                                                            10   pursuant to the UCL or the FAL “in which the recovery of a fine, penalty, or
                                                                                            11   restitution is sought . . . .” Cal. Ins. Code § 533.5(b) (emphasis added). Nowhere in
T ROUTM AN S ANDERS LLP




                                                                                            12   Section 533.5 does it say that the statute applies where “only” a fine, penalty, or
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   restitution is sought. Here, the undisputed facts establish that the Underlying
                                                                                            14   Action is a civil action brought pursuant to the UCL and the FAL “in which” the
                                                                                            15   AGO seeks a fine, penalty, or restitution, and therefore, falls within Section 533.5.
                                                                                            16   (SUF ¶¶ 6-12, 18; Byun Decl., ¶¶ 3 Ex. B, 11 Ex. H; Starr’s RJN.)
                                                                                            17              Adir’s reading of Section 533.5 also is untenable because the UCL itself
                                                                                            18   provides a right of action to seek injunctive relief. See Cal. Bus. & Prof. Code §
                                                                                            19   17203 (“Any person who engages, has engaged, or proposes to engage in unfair
                                                                                            20   competition may be enjoined in any court of competent jurisdiction.”). Indeed, as
                                                                                            21   the AGO stated in the May 13 AGO Letter, restitution is a form of injunctive relief,
                                                                                            22   and “every FAL or UCL action seeking restitution is an action for injunctive relief.”
                                                                                            23   (SUF ¶ 18; Byun Decl., ¶ 11 Ex. H.) Consistent with such interpretation, as noted
                                                                                            24   above, the court in Allen, 2014 WL 12569527, at *14, stated that no reasonable
                                                                                            25   factfinder could conclude that a request for injunctive relief constitutes insurable
                                                                                            26   “damages” because Section 533.5 “expressly prohibits insurers from providing
                                                                                            27   coverage or a defense for any claims brought pursuant to the UCL.” Id. Adir
                                                                                            28   cannot reasonably maintain that an action seeking only “restitution” may fall within
                                                                                                 39126868                                    - 13 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 18 of 22 Page ID #:488



                                                                                             1   Section 533.5 but not an action alleging other injunctive relief.
                                                                                             2              Additionally, the limitation Adir reads into Section 533.5 would undermine
                                                                                             3   the statute’s purpose if adopted. See Klein v. United States, 50 Cal. 4th 68, 77
                                                                                             4   (2010) (in construing statutes under California law, courts “aim to ascertain the
                                                                                             5   intent of the enacting legislative body so that we may adopt the construction that
                                                                                             6   best effectuates the purpose of the law”). As discussed above, Section 533.5 was
                                                                                             7   intended to hold alleged violators of the UCL or the FAL personally accountable
                                                                                             8   and to avoid a contest between the AGO and insurers. (SUF ¶ 20; Assem. Com. on
                                                                                             9   Finance and Ins., Analysis of AB 3920 (1987–1988 Reg. Sess.) Apr. 19, 1988, p. 2;
                                                                                            10   Huggins Decl., ¶ 4 Ex. A; Starr’s RJN, ¶ 2); Lopez, 215 Cal. App. 4th at 1403.
                                                                                            11   Limiting the application of Section 533.5 to cases that allege “only” a fine, penalty,
T ROUTM AN S ANDERS LLP




                                                                                            12   or restitution, in addition to lacking any support in the plain text of the statute,
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   would frustrate the statute’s intended purpose.
                                                                                            14              Accordingly, Starr respectfully requests that the Court grant Starr’s motion
                                                                                            15   for summary judgment on Adir’s FAC and for partial summary judgment on Starr’s
                                                                                            16   counterclaims and issue a judicial declaration that, pursuant to Section 533.5, Starr
                                                                                            17   does not have and never had a duty to defend Adir in the Underlying Action.
                                                                                            18              C.    Starr Does Not Have and Never Had A Duty to Indemnify Adir in
                                                                                            19                    the Underlying Action per Section 533.5
                                                                                            20              Section 533.5 also bars indemnity for the Underlying Action. Subsection (a)
                                                                                            21   of the statute states that an insurance policy shall not provide or be construed to
                                                                                            22   provide any coverage or indemnity for the payment of any fine, penalty, or
                                                                                            23   restitution in any action brought by the AGO pursuant to the UCL or the FAL. Cal.
                                                                                            24   Ins. Code § 533.5(a). Here, as discussed above, Section 533.5 applies because the
                                                                                            25   AGO brought the Underlying Action against Adir under the UCL and the FAL
                                                                                            26   seeking relief including a fine, penalty, or restitution. (SUF ¶¶ 6-12, 18; Byun
                                                                                            27   Decl., ¶¶ 3 Ex. B, 11 Ex. H; Starr’s RJN.)
                                                                                            28              Further, and as also discussed above, consistent with the text and legislative
                                                                                                 39126868                                     - 14 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 19 of 22 Page ID #:489



                                                                                             1   history of Section 533.5, courts have broadly applied the statute to preclude
                                                                                             2   coverage for actions that, like the Underlying Action, were brought by a state
                                                                                             3   prosecutor under the UCL or the FAL. See Allen, 2014 WL 12569527, at *14, *17
                                                                                             4   (Section 533.5 “expressly prohibits insurers from providing coverage or a defense
                                                                                             5   for any claims brought pursuant to the UCL”); N. Am. Arms, Inc., 2003 WL
                                                                                             6   21588226, at *7 (coverage for claims under the UCL and the FAL “is not permitted
                                                                                             7   by law” under Section 533.5); United Cmty. & Housing Dev. Corp., 2004 WL
                                                                                             8   2633921, at *4 n.7 (claims under the UCL are uninsurable under California law).
                                                                                             9              Accordingly, Starr respectfully requests that the Court grant Starr’s motion
                                                                                            10   for summary judgment on Adir’s FAC and for partial summary judgment on Starr’s
                                                                                            11   counterclaims and issue a judicial declaration that Starr does not have and never
T ROUTM AN S ANDERS LLP




                                                                                            12   had any duty to indemnify Adir in the Underlying Action.3
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13              D.    Starr is Entitled to Reimbursement of Defense Payments because
                                                                                            14                    the Underlying Action Is Not Potentially Covered by the Policy
                                                                                            15              Starr is entitled to reimbursement by Adir for the amounts that Starr has paid
                                                                                            16   for Adir’s defense in the Underlying Action, which given the applicability of
                                                                                            17   Section 533.5, are not potentially covered by the Policy. California law recognizes
                                                                                            18   that “where there is not even the potential for coverage because the claims do ‘not
                                                                                            19   even possibly embrace any triggering harm of the specified sort with the policy
                                                                                            20   period caused by an included occurrence,’ then the insurance company does not
                                                                                            21   have a duty to defend, and any costs advanced may be recouped.” Millennium
                                                                                            22   Labs., Inc. v. Allied World Assur. Co. (U.S.), Inc., 165 F. Supp. 3d 931, 936 (S.D.
                                                                                            23   Cal. 2016), aff’d, 726 F. App’x 571 (9th Cir. 2018) (quoting Scottsdale Ins. Co. v.
                                                                                            24   MV Transp., 36 Cal. 4th 643, 655 (2005)).
                                                                                            25              Further, the Policy expressly provides Starr a right to seek reimbursement
                                                                                            26   3
                                                                                                  Starr contends that no indemnity exists under the terms and conditions of the
                                                                                            27   Policy regardless of the application of Section 533.5. Starr reserves all of its rights
                                                                                                 under the Policy and applicable law in that regard.
                                                                                            28
                                                                                                 39126868                                    - 15 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 20 of 22 Page ID #:490



                                                                                             1   from Adir for any uncovered Loss that Starr paid or pays in connection with the
                                                                                             2   Underlying Action under the Policy. (SUF ¶¶ 2, 3; Byun Decl. ¶ 2 Ex. A.)
                                                                                             3   Additionally, while not required, Starr expressly reserved its rights to seek
                                                                                             4   reimbursement for payments of uncovered Loss in its coverage letter to Adir dated
                                                                                             5   December 15, 2017 and its March 29, 2019 email to Adir’s defense counsel in the
                                                                                             6   Underlying Action. (SUF ¶¶ 13, 15; Byun Decl., ¶¶ 4 Ex. C, 6 Ex. E.)
                                                                                             7              Here, for the reasons discussed above, Starr does not have and never had a
                                                                                             8   duty to defend or indemnify Adir in the Underlying Action. As a result, Starr is
                                                                                             9   entitled to partial summary judgment on its counterclaim and a judicial declaration
                                                                                            10   that it is entitled to reimbursement from Adir for the amounts Starr has paid for
                                                                                            11   Adir’s defense in the Underlying Action.
T ROUTM AN S ANDERS LLP




                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                            E.    Starr is Entitled to Restitution by Adir for Any and All Amounts
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13                    Starr Paid or Pays in Connection with the Underlying Action to
                                                                                                                  the Prevent Unjust Enrichment of Adir
                                                                                            14
                                                                                                            In addition to Starr’s express right to reimbursement under the Policy, Starr
                                                                                            15
                                                                                                 also is entitled to restitution under a theory of unjust enrichment. Under the law of
                                                                                            16
                                                                                                 restitution, the right of reimbursement “runs against the person who benefits from
                                                                                            17
                                                                                                 ‘unjust enrichment’ and in favor of the person who suffers loss thereby.” Buss, 16
                                                                                            18
                                                                                                 Cal. 4th at 51. Namely, “[t]he ‘enrichment’ of the insured by the insurer through
                                                                                            19
                                                                                                 the insurer’s bearing of unbargained-for defense costs is inconsistent with the
                                                                                            20
                                                                                                 insurer’s freedom under the policy and therefore must be deemed ‘unjust.’ . . . Even
                                                                                            21
                                                                                                 if the policy’s language were unclear, the hypothetical insured could not have an
                                                                                            22
                                                                                                 objectively reasonable expectation that it was entitled to what would in fact be a
                                                                                            23
                                                                                                 windfall.” Id.
                                                                                            24
                                                                                                            The enforcement of an insurer’s right to reimbursement is “good law” and
                                                                                            25
                                                                                                 “good sense” because it encourages insurers to err on the side of providing a
                                                                                            26
                                                                                                 defense and avoids providing a windfall to the insured of more than was agreed. Id.
                                                                                            27
                                                                                                 at 52-53. Also, an insurer “should not be forced either to deny a defense outright,
                                                                                            28
                                                                                                 39126868                                    - 16 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 21 of 22 Page ID #:491



                                                                                             1   and risk a bad faith suit by the insured, or to provide a defense where it owes none
                                                                                             2   without any recourse against the insured for costs thus expended.” MV Transp., 36
                                                                                             3   Cal. 4th at 660. Instead, “[t]he insurer should be free, in an abundance of caution,
                                                                                             4   to afford the insured a defense under a reservation of rights, with the understanding
                                                                                             5   that reimbursement is available if it is later established, as a matter of law, that no
                                                                                             6   duty to defend ever arose.” Id.
                                                                                             7              Here, Starr acted in good faith in agreeing to defend Adir in the Underlying
                                                                                             8   Action, subject to a full and complete reservation of rights, including its right to
                                                                                             9   seek reimbursement of amounts paid for the defense of claims not potentially
                                                                                            10   covered by the Policy. (SUF ¶ 13; Byun Decl., ¶ 4 Ex. C.) The enforcement of
                                                                                            11   Starr’s right to reimbursement is both “good law” and “good sense” because the
T ROUTM AN S ANDERS LLP




                                                                                            12   bargained-for terms of the Policy do not afford coverage for the Underlying Action
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   pursuant to Section 533.5 and the Policy’s Conformity to Statute provision. (SUF ¶
                                                                                            14   2; Byun Decl. ¶ 2 Ex. A.) For the reasons discussed above, Starr does not have and
                                                                                            15   never had a duty to defend or indemnify Adir in the Underlying Action. Therefore,
                                                                                            16   Starr is entitled to partial summary judgment on its counterclaim and a judicial
                                                                                            17   declaration that it is entitled to restitution from Adir for the amounts Starr paid for
                                                                                            18   Adir’s defense in the Underlying Action.
                                                                                            19              F.    Section 533.5 Precludes Any Relief under the FAC
                                                                                            20              The FAC alleges claims for breach of contract and declaratory relief solely
                                                                                            21   based upon the Starr’s purported duty to defend and indemnify Adir in the
                                                                                            22   Underlying Action. (Dkt. No. 12.) However, as established above, pursuant to
                                                                                            23   Section 533.5, which is incorporated into and made part of the Policy, Starr does
                                                                                            24   not have and never had any duty to defend or duty to indemnity Adir in the
                                                                                            25   Underlying Action. Therefore, Starr is entitled to summary judgment as to the FAC
                                                                                            26   in this Coverage Action. See Lindsey v. Admiral Ins. Co., 804 F. Supp. 47, 52
                                                                                            27   (N.D. Cal. 1992) (“[T]here can be no breach of contract or bad faith denial of
                                                                                            28
                                                                                                 39126868                                    - 17 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                                                                           Case 2:19-cv-04352-R-PLA Document 20 Filed 08/12/19 Page 22 of 22 Page ID #:492



                                                                                             1   benefits in the absence of a covered claim”).
                                                                                             2
                                                                                                 IV.        CONCLUSION
                                                                                             3
                                                                                                            For the foregoing reasons, Defendant Starr respectfully requests that the
                                                                                             4
                                                                                                 Court grant Starr’s motion for summary judgment on Adir’s FAC and for partial
                                                                                             5
                                                                                                 summary judgment on Starr’s counterclaims and issue judicial declarations that:
                                                                                             6
                                                                                                 Starr does not have and never had a duty to defend Adir in the Underlying Action,
                                                                                             7
                                                                                                 pursuant to Section 533.5; Starr does not have and never had a duty to indemnify
                                                                                             8
                                                                                                 Adir in the Underlying Action, pursuant to Section 533.5; Starr is entitled to
                                                                                             9
                                                                                                 reimbursement by Adir of amounts paid it on behalf of Adir in connection with
                                                                                            10
                                                                                                 defending the Underlying Action; and Starr is entitled to restitution from Adir of
                                                                                            11
                                                                                                 amounts paid Starr on behalf of Adir in connection with defending the Underlying
T ROUTM AN S ANDERS LLP




                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                 Action. In addition, Starr requests that summary judgment be granted in its favor as
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13
                                                                                                 to Adir’s FAC.4
                                                                                            14
                                                                                            15   Dated: August 12, 2019                      TROUTMAN SANDERS LLP
                                                                                            16
                                                                                            17
                                                                                            18                                               By: /s/ Ryan C. Tuley
                                                                                                                                               Kevin F. Kieffer
                                                                                            19                                                 Ryan C. Tuley
                                                                                                                                               Michael L. Huggins
                                                                                            20
                                                                                            21                                                  Attorneys for Defendant and Counter-
                                                                                                                                                Claimant STARR INDEMNITY &
                                                                                            22                                                  LIABILITY COMPANY
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26   4
                                                                                                  While, as demonstrated above, Section 533.5 bars coverage for the Underlying
                                                                                            27   Action as a matter of law, coverage for this matter is barred or limited by other
                                                                                                 provisions of the Policy and Starr reserves the right to further address such
                                                                                            28   provisions at a later time, including through subsequent dispositive motions.
                                                                                                 39126868                                    - 18 -
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT STARR’S MOTION FOR
                                                                                                                 SUMMARY JUDGMENT/PARTIAL SUMMARY JUDGMENT
